DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. A display apparatus, comprising: a substrate having a first area, a second area, and a third area disposed therebetween. the 5substrate being bent at the third area: a first conductive layer extending from the first area to the second area through the third area, and comprising a multipath portion having a plurality of through holes: and a protection film disposed over a bottom surface of the substrate, the protection film comprising a first protection film base disposed over the bottom surface of the substrate and 10overlapping at least a part of the first area, and a first adhesive layer disposed between the substrate and the first protection film base, wherein a first end of the multipath portion facing a center of the first area is disposed farther from a center of the third area than an end of the first protection film base facing the center of the third area, and  15wherein the protection film does not overlap the second area.
10. A display apparatus, comprising:  5a substrate having a first area, a second area. and a third area disposed therebetween, the substrate being bent at the third area: a first conductive layer extending from the first area to the second area through the third area, and comprising a multipath portion having a plurality of through holes: and a protection film disposed over a bottom surface of the substrate, the protection film 10comprising a first protection film base disposed over the bottom surface of the substrate and overlapping at least a part of the first area, and a first adhesive layer disposed between the substrate and the first protection film base, wherein a first end of the multipath portion facing a center of the first area is disposed farther from a center of the third area than an end of the first protection film base facing the 15center of the third area, and wherein the protection film further comprises: a second protection film base that is spaced apart from the first protection film base and is disposed over the bottom surface of the substrate and overlapping at least a part of the second area, and  20a second adhesive layer disposed between the substrate and the second protection film base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813